Citation Nr: 9905248	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran filed her Notice of Disagreement 
to that decision in December 1997, and a Statement of the 
Case was issued in February 1998.  The veteran filed her 
substantive appeal in February 1998.  The veteran also 
testified before the undersigned member of the Board by means 
of a videoconference hearing in July 1998.


FINDING OF FACT

There is no medical diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131.  In making a claim for service 
connection, however, the veteran has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well-grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In this case, the veteran contends that she developed PTSD as 
a result of a sexual assault that occurred while she was on 
active duty.  She has testified under oath as to the assault 
and claims that she has had recurring nightmares about this 
incident and that she has felt continuous stress since the 
assault.  For purposes of determining whether her claim is 
well-grounded, the Board accepts the veteran's assertion that 
she was the victim of an assault during service. 

However, the veteran's claim must still be viewed as not 
well-grounded in the present case for lack of a medical 
diagnosis of PTSD related to the inservice assault.  A review 
of the claims file fails to reveal any such psychiatric 
diagnosis.  In fact, the veteran was afforded a VA 
examination in November 1997, but the examiner specifically 
indicated that the veteran's symptomatology did not meet the 
full criteria of PTSD.  The Board notes that this examiner 
reviewed the claims file, noted the veteran's history 
relating to the assault, and examined the veteran.  
Nevertheless, it was the judgment of this trained medical 
professional that the veteran did not suffer from PTSD. 

The veteran has, through written statements and oral 
testimony, expressed her disagreement with the examiner's 
conclusions.  She asserts that the examination was 
inadequate.  She feels that she has experienced nightmares 
about the assault in the shower and that she thus now has 
PTSD.  However, the examiner here considered the veteran's 
report in full and reviewed the veteran's claims file before 
determining that the veteran did not have PTSD.  
Additionally, while the Board recognizes the veteran's 
contentions that she has PTSD, the Board notes that where the 
issue is one of medical diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991).  Since the record does not 
indicate that the veteran possesses the medical training and 
expertise necessary to render a diagnosis of PTSD, her lay 
statements alone cannot serve as a sufficient predicate upon 
which to find her claim for service connection to be well-
grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The veteran has testified that she 
has received no mental counseling for her claimed problems.  
The Board views the above discussion as sufficient to inform 
the veteran that a medical diagnosis of current disability 
and medical evidence linking such current disability to 
service is necessary to well ground her claim.  Id.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

